DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on November 25, 2020.
Claims 1-10 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an image reading apparatus, and more specifically relates to push-scanning technique reducible of a user's load to use an image reading apparatus (see original disclosure, i.e. para. 6 and etc.).
With regard to Claim 1, the closest prior arts of record, Grabkowitz et al., discloses an invention relates to document scanning and more particularly to a system and method for obtaining an electronic document at a mobile computing device. However, Grabkowitz et al. do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein the communication interface is configured to receive a second scan command from an information processing apparatus connected with the image reading apparatus by use of a specific protocol, the second scan command being configured to cause the reader device to read 
With regard to Claims 2-10, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
	Therefore, Claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (U.S. Pub. No. 2021/0096800 A1, Brother Kogyo) discloses an invention relates to image reading apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675